Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 and 06/11/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8, 9, 11 objected to because of the following informalities:  Claim 8, 9, 11 recite “cable tie guide” in the same manner as “cable tie supporter” of Claim 15. “Cable tie guide” has not been introduced in the specification. As such, Examiner is interpreting the Claims as if “guide” were replaced by “supporter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5595220A, herein referred to as LeBan.
Regarding Claim 1, LeBan discloses an automatic cable tie apparatus for tightening and fastening a cable tic around a bundle of cables ('bundle of wires' in abstract), comprising: a first motor (80) imparting rotational movement to a first shaft (the shaft inside 'motor' [80] which is connected to 'rear drive shaft' [89]) separately in a first direction ('reversing direction' on col. 6, l. 43) and a second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14) wherein the first and second directions are one of a clockwise ('to rotate drum 61 clockwise to position the next cable tie 32 for the advancing mechanism' in col. 6, l. 54-55) and counter-clockwise direction (col. 5, l. 11-14), respectively; a cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]) operably joined (by means of 'ratchet assembly' [74] in col. 6, l. 43-45) to the first motor (80) such that the cable tie delivery mechanism transfers a cable tie to a cable tie load starting position (the 'top channel' [62] of 'drum' [61]) as the first shaft rotates in the first direction ('reversing direction' on col. 6, l. 43); and a transporter ('cable tie advancing mechanism [90]) operably joined (by means of 'auger drive gear' [86] and 'intermediate gears' [87]) to the first motor (80) such that the transporter transfers the cable tie from the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61]) to a cable tie tensioning position (the position of 'cable tie' [32] in Fig. 16, when the 'head' [33] has reached 'head stop' [136]) as the first shaft rotates in the second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14).

Regarding Claim 2, LeBan discloses the automatic cable tie apparatus of Claim 1 further comprising: a first clutch ('one way clutch' [82] of 'ratchet' [74] in Fig. 8) located between the first motor ('front drive shaft' [81] of 80) and the cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]), the first clutch having an engaged condition wherein rotational movement by the first shaft in the first direction drives a movement by the cable tie delivery mechanism and a disengaged  ('slipping so that drum 61 remained stationary' in col. 6. l. 48).

Regarding Claim 3, LeBan discloses the automatic cable tie apparatus of Claim 2 further comprising: a second clutch (89) located between the first motor (80) and the transporter (90), the second clutch (89) having an engaged condition wherein rotational movement by the first shaft in the second direction drives a movement by the transporter (90) and a disengaged condition wherein rotational movement by the first shaft in the first direction causes the first shaft to freewheel in relation to the transporter (90) wherein such rotational movement by the first shaft in the first direction does not impart movement to the transporter (col. 4, lines 24-41).

Regarding Claim 4, LeBan discloses the automatic cable tie apparatus of Claim 3 wherein the cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]) comprises a gearing assembly operably joined to the first motor wherein a first gear in the gearing assembly includes a plurality of chamfered teeth ('cable tie holding channels' [62]) configured to frictionally engage a cable tie carrier ('ribbon' [31]) to impart movement to the cable tie carrier upon rotation of the first shaft in the first direction to deliver the cable tie to the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61]).

Regarding Claim 5, LeBan discloses the automatic cable tie apparatus of Claim 4 wherein the transporter ('cable tie advancing mechanism' [90]) comprises a gearing assembly ('auger drive gear' [86] and 'intermediate gears' [87]) operably joined to the first motor wherein a first gear imparts movement to the transporter to convey the cable tie from the cable tie load starting position to the cable tie tensioning position (col. 3, lines 38-53).

Regarding Claim 6, LeBan discloses the automatic cable tie apparatus of Claim 1 wherein the transporter comprises an auger ('rotating auger rod' [91]) having a helical channel (‘cable tie transporting groove' [93]) in which a cable tie head is held to impart a linear movement of the cable tie from the cable tie load starting position to the cable tie tensioning position (col. 4, lines 24-41).

Regarding Claim 7, LeBan discloses the automatic cable tie apparatus of Claim 6, wherein the auger pushes the cable tie forward around a cable tie supporter of front and rear jaws ('jaws' [50, 51]) into an annular shape around the bundle of cables (the configuration of Fig. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBan, and further in view of US6497258B1, herein referred to as Flannery.
Regarding Claim 8, LeBan discloses a cable tie guide ('cable tie positioning mechanism' [130]) operably joined to the first motor such that the cable tie guide directs the moving cable tie and a cable tie tensioner ('cable tie tensioning and severing mechanism' [100]) operably joined to the first motor such that the cable tie tensioner decreases a circumferential length of the cable tie.
The subject-matter of claim 8 therefore differs from the disclosure of document LeBan merely in the fact that instead of a single motor for the four sequential operations, two different motors are used: the first motor for the first two operations and the second motor for the second two operations. Also having four motors, i.e. a motor for each of the four operation is a well known option for a person having ordinary skill in the art. Therefore deciding to split the functions of the single motor of LeBan to two separate motors appears to be a well-known option, which is witnessed by Flannery (showing first and second motors in claim 1) which the person having ordinary skill in the art would choose for the purpose of providing improved control of tension level (col. 3, lines 37-40). Therefore, the limitation of the claimed second motor configuration is met.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by LeBan, with the second motor configuration, as taught by Flannery, in order to have provided improved control of tension level.

Regarding Claim 9, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 8, further comprising: a third clutch (131 of LeBan) located between the second motor (See Claim 1 of Flannery) and the cable tie guide (130 of LeBan), the third clutch (131 of LeBan) having an engaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the direction corresponding to one of the first direction or the second direction drives a movement by the cable tie guide (130 of LeBan) and a disengaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the opposite direction to the direction corresponding to one of the first direction or the second direction causes the second shaft to freewheel in relation to the cable tie guide (130 of LeBan) wherein such rotational movement by the second shaft in the opposite direction to the direction corresponding to one of the first direction or the second direction does not impart movement to the cable tie guide (See col. 5, lines 30-48 of LeBan)(See col. 3, lines 38-54 of LeBan).

Regarding Claim 10, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 9 further comprising: a fourth clutch (85 of LeBan) located between the second motor (See Claim 1 of Flannery) and the cable tie tensioner (100 of LeBan), the fourth clutch (85 of LeBan) having an engaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the opposite direction to the direction corresponding to one of the first direction or the second direction drives a movement by the cable tie tensioner (100 of LeBan) and a disengaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the direction corresponding to one of the first direction or the second direction causes the second shaft (100 of LeBan) wherein such rotational movement by the second shaft in the direction corresponding to one of the first direction or the second direction does not impart movement to the cable tie tensioner (100 of LeBan) (See col. 4, lines 42-57 of LeBan) (See col. 5, line 49- col. 6, line 5 of LeBan).

Regarding Claim 11, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 10 wherein the cable tie guide (130 of LeBan) comprising a support wall operably joined to the second motor (See Claim 1 of Flannery) such that the support wall moves upwardly in response to the second shaft (of Flannery’s second motor) rotating in the direction corresponding to one of the first direction or the second direction (col. 5 lines 35-48 of LeBan).

Regarding Claim 12, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein the support wall (col. 5 lines 35-48 of LeBan) moves upwardly to a position adjacent the transporter (90 of LeBan) to support the cable tie as the cable tie moves from the cable tie load starting position to the cable tie tensioning position (col. 5 lines 35-48 of LeBan) (See Fig. 15-16 & 19 of LeBan).

Regarding Claim 13, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein upward movement of the support wall actuates rear jaw closing the rear jaw around the cable bundle (col. 5 lines 35-48 of LeBan).

Regarding Claim 14, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein upward movement of the support wall cuts the cable tie from a carrier strip and pulls the cable tie into the cable tie load starting position (col. 5 lines 35-48 of LeBan) (col. 4, lines 42-56 of LeBan)(col. 6, lines 11-34 of LeBan) (See Claim 8 of LeBan).

Regarding Claim 15, LeBan discloses an automatic cable tie apparatus for tightening and fastening a cable tie around a bundle of cables (“bundle of wires” in abstract), comprising: a plurality of mechanical functions performed in sequence to deliver the cable tie from a plurality of cable ties to a cable load starting position, to deliver the cable tie to a cable tie tensioning position, to form the cable tie into an annular form, and to shorten a circumferential length of the annular form (col. 3, lines 38-54); a first motor (80) imparting rotational movement to a first shaft (the shaft inside 'motor' [80] which is connected to 'rear drive shaft' [89]) separately in a first direction ('reversing direction' on col. 6, l. 43) and a second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14) wherein the first and second directions are one of a clockwise ('to rotate drum 61 clockwise to position the next cable tie 32 for the advancing mechanism' in col. 6, l. 54-55) and a counter-clockwise direction (col. 5, l. 11-14), the first motor (80) separately providing a mechanical power to a first apparatus function in the plurality of mechanical functions as the first shaft rotates in the first direction ('reversing direction' on col. 6, l. 43) and a second apparatus function in the plurality of mechanical functions as the first shaft rotates in the second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14); a cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]) operably joined (by means of 'ratchet assembly' [74] in col. 6, I. 43-45) to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie delivery mechanism delivers the cable tie to the cable load starting position (col. 3, lines 38-54); a cable tie supporter (130) operably joined to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie supporter guides the cable tie (col. 3, lines 38-54); a cable tie transporter ('cable tie advancing mechanism' [90]) operably joined (by means of 'auger drive gear' [86] and 'intermediate gears' [87]) to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie transporter moves the cable tie from the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61]) to the cable tie tensioning position (the position of 'cable tie' [32] in Fig. 16, when the 'head' [33] has reached 'head stop' [136]); and a cable tie tensioner ('cable tie tensioning and severing mechanism' [100]) operably joined to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie tensioner shortens the circumferential length of the cable tie and removes excess cable tie (col. 3, lines 38-54).
LeBan is silent wherein comprising a second motor imparting rotational movement to a second shaft separately in a third direction and a fourth direction wherein the third and fourth directions are one of a clockwise and a counter-clockwise direction, the second motor separately providing a mechanical power to a third apparatus function in the plurality of mechanical functions as the second shaft rotates in the third direction and a fourth 
The subject-matter of claim 8 therefore differs from the disclosure of document LeBan merely in the fact that instead of a single motor for the four sequential operations, two different motors are used: the first motor for the first two operations and the second motor for the second two operations. Also having four motors, i.e. a motor for each of the four operation is a well known option for a person having ordinary skill in the art. Therefore deciding to split the functions of the single motor of LeBan to two separate motors appears to be a well-known option, which is witnessed by Flannery (showing first and second motors in claim 1) which the person having ordinary skill in the art would choose for the purpose of providing improved control of tension level (col. 3, lines 37-40). Therefore, the limitation of the claimed second motor configuration is met.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by LeBan, with the second motor configuration, as taught by Flannery, in order to have provided improved control of tension level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US4640320A – has 4 clutches.
US20140290192A1 – expresses freewheels.
US20090121069A1 – disclosure of tensioning clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725